Title: To Thomas Jefferson from Robert Smith, 29 March 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                     Sir,
                            Navy Department March 29th 1806
                        
                        I consider it proper to submit to your consideration the proceedings of William Lyman Esq Consul at London in
                            relation to the Ship Huntress, and her Cargo consisting of Provisions & Stores for our Squadron in the Mediterranean—I
                            would however premise, that, Mr. Lyman not having made to me any kind of Communication upon the Subject the only
                            information I possess is derived from papers that have been transmitted to me by the Owner of the Huntress and from a
                            letter from Mr Lyman to the Secretary of State dated Jany 14th 1806.
                        This Vessel and Cargo having been acquitted by the decree of the Admiralty Court the Captain was thereupon
                            bound by Virtue of his Bill of Lading and Charter party to have proceeded on the Voyage and to have delivered the Cargo at
                            Malta or Syracuse. But it seems, Mr Lyman authorised him to land the Cargo in England for Sale & to return to the
                            United States without performing the Contract made by him with the Navy Department—
                        From this interference of our Consul our Squadron has been deprived of a very valuable and a well assorted
                            Cargo of Stores & provisions and the United States have moreover been subjected to the payment of Freight to which the
                            Owner would not have been entitled but upon the delivery of the Cargo at Malta or Syracuse
                        From the papers, I have seen it further appears that Mr Lyman has (upon what principle I know not)
                            paid the Expences of certain repairs of the Huntress and has by his letters Countenanced an expectation that the United
                            States would defray all other Expences for her Repairs and all other Costs and Charges of the Captain in relation to her—an account has accordingly since the return of this vessel been presented to me by the Owner to the amount of $7407 54/100—This claim not being sanctioned by Law, nor by the
                            usage of merchants I have informed the Owner it cannot be paid by the Navy Department
                        This Cargo was by the Sentence of the Court restored to us on the 12th of September 1805 and Mr Lyman has not
                            yet rendered to me an account of the Sales thereof nor has he given me any kind of information respecting it. And the
                            first Communication made by him to the State Department of the Decree of the admiralty Court was dated Jany 14th
                            1806—four months after the date of the Decree
                        It is not unworthy of notice that this Cargo cost in the United States $49,503 84/100 and was probably worth more in England—
                        Mr Lyman in One of his letters to the Captain states that he has advised him to return with the Huntress to
                            the United States. “as not only the Condition of the Cargo but the future probable want thereof at the place of Original
                            destination render it unadviseable that the Same shall be sent there”
                        With respect to the Condition of the Cargo it does not appear that Mr Lyman had caused as is usual, a Survey
                            to be made thereon or that he was in possession of any sort of proof to Satisfy himself that the Cargo was not in good
                            Condition. And when I consider the articles that Composed the Cargo I cannot permit myself to believe that any such proof
                            could have been produced—For what could have injured the most Valuable articles of the Cargo—such as Beef Pork—Whiskey—Rum—molasses—Cannon Shot—Powder—masts—Spars, plank & Scantling, Cordage and the like—There were in the Cargo
                            but a few articles and those of little importance that could have been injured—
                        And with respect to the “probable want of the Cargo in the Mediterranean” Mr Lyman not having been apprised
                            of the Views or the arrangements of the Government ought to have known that he was utterly incompetent to Judge and in
                            truth in his judgment he did err most egregiously
                  I have the honor to be Sir, yr mo Obt St.
                        
                            Rt Smith
                            
                        
                    